739 So. 2d 716 (1999)
M.B., as Parent of T.B., C.B., and L.B., Children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 99-412.
District Court of Appeal of Florida, Fifth District.
September 10, 1999.
James M. Magee of Neduchal & Magee, P.A., Orlando, for appellant.
Ann Lundwall of Department of Children and Families, Orlando, for appellee.
PER CURIAM.
The mother appeals the termination of her parental rights to her three children. *717 She failed to comply with her year and one-half old case plan by the time of the termination hearing by failing to remain drug free and failing to obtain stable housing or employment. She also failed to maintain frequent contact with and provide support for her children. The record also reflects her engagement in prostitution to support her drug addiction. The only factor weighing in her favor was her enrollment in a drug program one month after the petition for termination was filed, and her pronouncement that she plans to complete it and remain drug free. Unfortunately, her good intentions for the future do not overcome her past neglect of her children, nor her past failure to complete treatment at four different drug treatment centers.
The termination of parental rights is affirmed. § 39.806(1)(e), Fla.Stat. (Supp. 1998); see Williams v. Dept. of Health and Rehabilitative Services, 648 So. 2d 841 (Fla. 5th DCA 1995) and In Interest of R, Children, 591 So. 2d 1130 (Fla. 4th DCA 1992).
AFFIRMED.
ANTOON, C.J., COBB and PETERSON, JJ., concur.